209 F.2d 260
Cap S. McELROY, Appellant,v.COBOURN, NOTNAGEL, SMITH & MORAN et al., Appellees.
No. 11830.
United States Court of Appeals,Sixth Circuit.
Dec. 3, 1953.

Cap S. McElroy, pro se.
Cobourn, Yager, Notnagel, Smith & Moran, J. I. O'Connor, Toledo, Ohio, for appellees.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal having been heard upon the record, briefs and argument for the parties, the appellant appearing in personam;


2
And the Court being of the opinion that the ruling of the District Judge in sustaining the motions of the appellees to dismiss the complaint with prejudice was not erroneous, see Bottone v. Lindsley, 10 Cir., 170 F.2d 705, cited by the District Judge;


3
It is ordered that the judgment of the District Court be affirmed.